The opinion of the Court was delivered February 16th, 1885
Per Curiam.
The appointment of the appellee as guardian was in conflict with the Act of Assembly. He was appointed at the request of the mother of the child more than ten years ago. He appears to have well and faithfully discharged his trust, and to the entire satisfaction of the mother and the child. It is only after the lapse of so many years, and when the assiduous care and diligent action of the guardian to protect the interests of his ward, come in conflict with the appellant that the latter makes this application. One who is shown to have been persistently working against the interest of the child, presents no equity to move the action of the ■ court in the midst of proceedings in partition. The conglomerate application which he made shows the revocation of the guardianship of the appellee is a mere cover to strike at the rights of the ward in the partition. The latter is evidently his main object. At the present stage of the proceedings we will not reverse the court for not granting the prayer of one who seeks to thwart the best interests of the ward. The Act of 16th June, 1836, makes it our duty in all cases of appeal from decrees of the several Orphans’ Courts to hear, try and determine the merits of such cases, and to decree according to the justice and'1 equity thereof. So, considering all the' facts of this case, justice and equity unite in inducing us to confirm this decree.
Decree^affirmed and appeal dismissed at the costs of the appellant.